— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered December 20, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in failing to charge the jury that police testimony at trial should be evaluated in the same manner as the other testimony. However, the record indicates that the defendant failed to raise this objection to the charge at trial, and, accordingly, his claim is not preserved for appellate review (see, CPL 470.05 [2]; People v Peters, 157 AD2d 806). Under the circumstances presented, we decline to review it in the exercise of our interest of justice jurisdiction.
Contrary to the defendant’s pro se claim, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the remaining contentions raised by the defendant’s supplemental pro se brief and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.